DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-11, 24-28 and 36-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 24 and 36 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2013/0223251, US 2019/0103908 and US 2019/0141693. 
The improvement comprises:

determining a set of downlink transmission (TX) beams (Fig.6 step 614 and para.99 and 102) for simultaneous transmissions to or from a user equipment (UE) (para.99, where the BS 600 plans to send multiple streams to the MS 605 at the same time over multiple beams, the BS 600 may choose the BS TX beams based on the beamforming capability of the MS 605 … the BS 600 may ensure that the information streams are sent over so that the MS 605 can receive them at the same time over multiple RX beams.); 
signaling to the UE an indication of the TX beams (Fig.6 step 615 and para.99, 102, where the BS 600 sends a notification of the determination (i.e. the notification of the determination is considered as indication) to the MS 605 as control information); and 
transmitting simultaneously via the TX beams (para.99 and 102, where the BS 600 may ensure that the information streams are sent over so that the MS 605 can receive them at the same time over multiple RX beams. Also refer to Fig.5A (para.100)); and 
receiving, from the UE, feedback information related to the TX beams (Fig.6 step 613 and para.97).


signaling, to a user equipment (UE) (Fig.3 element 302), an indication (Fig.3 steps 331 $341 and para.33) of a plurality of transmission configuration indicator (TCI) states associated with antenna ports (para.36) to be used to transmit channel state information reference signals (CSI-RSs) simultaneously via transmission (TX) beams (Fig.4 elements 410-440, where the TCI states 1 and 2 are related to CSI-RS#16 and CSI-RS#20); 
wherein at least one of the TCI states is different from another one of the TCI states (Fig.4 tables 410-440, where each of the TCI states is different from another one of the TCI states);
transmitting (Fig.3 steps 331 & 341 and para.33), to the UE, simultaneously the CSI-RSs via the TX beams (Fig.4 elements 410-440, where the TCI states 1 and 2 are related to CSI-RS#16 and CSI-RS#20 that are transmitted to UE simultaneously); and 
receiving, from the UE, feedback information based on the CSI-RSs (Fig.3 step 351 and para.33, where UE 302 performs corresponding UL transmission based on the configuration and the beam indication.); and 
signaling, to the UE, another indication of the feedback information associated with the CSI-RSs (Fig.3 step 341 and para.33, where the beam indication can refer to purely DL RS that related to CSI-RS# (Fig.4 step 40 and para.34)), wherein the feedback information comprises a rank 

US 2019/0141693 teaches a PDSCH transmission that the gNB can transmit one "transmission configuration indication" field in the scheduling DCI to indicate one TCI state out of up to 8 TCI states that are activated in a MAC-CE message (para.298).  Each codepoint of DCI field "transmission configuration indication" can indicate one TCI state from those up to 8 TCI states that activated in a MAC-CE message (para.298).  On other hand, after the serving gNB send one MAC-CE message to activate a few TCI states, the indicating mapping between activated TCI states and codepoints of DCI field "transmission configuration indication" take effect after some time after the MAC-CE message is sent (para.298).

With regard Claims 1 and 36, US 2013/0223251 in view of US 2019/0103908 and further in view of US 2019/0141693 fails to teach the limitation of "wherein the indication of the TX beams is provided via a virtual transmission configuration indicator (TCI) state indicating a plurality of TCI states corresponding to the TX beams;" as recited in claims 1 and 36, respectively.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2020/0220605 are cited because they are put pertinent to the electronic equipment as a network side device in a wireless communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633